Ks
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7, 9-17, and 19-20 are presented for examination.
Claims 8, 18 are cancelled.
Claims 1-7, 9-17, and 19-20 are pending.
Claims 1-7, 9-17, and 19-20 are allowed.

Invention
The Present invention teaches “Disclosed are a system, a method, and an apparatus for controlling a suspension using image data captured by an image sensor. The suspension control apparatus includes at least one image sensor mounted to an own vehicle to capture image data of the surrounding environment of the own vehicle, and a controller configured to control the own vehicle based on the image data captured by the at least one image sensor, wherein the controller receives the image data from the at least one image sensor, extracts suspension control reference information including at least one of road environment information, own vehicle surrounding object information, and own vehicle state information based on the image data and/or an in-vehicle sensor of the own vehicle, and generates a control signal for controlling the height of a suspension according to the suspension control reference information.”

Reason for Allowance
Claims 1-7, 9-17, and 19-20 are allowed. The following is an Examiner’s statement of reasons for allowance: claims 1-7, 9-17, and 19-20 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 06/15/2022, Pages 1-9. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 9, 11 are allowed, the claims 2-7, 9-10, 12-17, and 19-20 are also allowed based on their dependency upon the independent claims 9, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Niwa (US 20040094912 A1) teaches a suspension control apparatus of vehicle
LEE (US 20170066439 A1) teaches a driver assistance apparatus for vehicle and vehicle having the same.
Edren (US 20200094645 A1) teaches a controlling vehicle suspension system using pressure set point.
Popham (US 20140222287 A1) teaches a suspension control device
          Lu (US 20170129298 A1) teaches a systems and methods for vehicle dynamics assignment.
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667